DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on November 4, 2021.

The application has been amended as follows: 
Cancel claim 3.

Amend claim 4 to be dependent on claim 1.

Amend claim 9 as follows:
“is arranged on the inner circumferential surface of the retaining wall of the inner cylinder.”

Amend claim 16, line 10 as follows:


Cancel claim 17.

Amend claim 18 to be dependent on claim 16.

Amend claim 19, line 8 as follows:
“…elastically deformable in [[the]] an axial direction;”

Amend claim 19, line 11 as follows:
“…moving the inner cylinder in [[an]] the axial direction”

Amend claim 19, line 13 as follows:
“…connected with another medical device; [[and]]”
Allowable Subject Matter
	Claims 1, 2, 4-7, 9-13, 15, 16, 18, and 19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed connector.  
	The closest prior art of record is Kim (US 20160361504).  
See Reasons for Allowance provided in the Non-Final Rejection mailed on 9/1/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783